DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (fig. 6, claims 1 - 8 and 21 - 28)  in the reply filed on 5/29/2022 is acknowledged.
Claims 9 - 20 and 29 - 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/29/2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3 and 23 are objected to because of the following informalities:  
Claims 3 and 23 are objected to because the terms “IMU (inertia measurement unit)” should be amended to recite “inertia measurement unit (IMU).”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“result converter to convert …” in claim 1, and claims 2 - 8 depending therefrom 
“trainer to train …” in claim 2, and claim 3 depending therefrom. Claims 4 - 5, dependent upon claim 2, recite sufficient structure to preclude interpretation under 112(f). 
“training converter to receive … and convert …” in claim 3
“diagnoser to make a diagnosis” in claim 7
Examiner note: the above terms “converter,” “trainer,” and “diagnoser” are interpreted as being generic placeholders because those of ordinary skill in the art would not recognize these terms as having a sufficiently definite meaning as the name for structures. See MPEP 2181I.1. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the published specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
result converter: algorithm discussed in [0078] - [0079]
trainer to train: untrained orientation neural network and a loss function, as in original claim 4
training converter: algorithm discussed in [0072] 
diagnoser: algorithm discussed in [0080]
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites “wherein said portable computing device is one of: a smartphone, a tablet, a laptop, a personal computer, and a smart appliance.” Claim 8 fails to further limit the subject matter of claim 1 because claim 1 recites the portable computing device as an intended use recitation in the preamble. The portable computing device Is not claimed as part of the claimed invention and limitations directed towards the portable computing device do not materially limit the claimed invention.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards a “downloadable navigator” (claim 1, line 1), which is a product that does not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se"), and is claimed as a product without any structural recitations. See MPEP 2106.03.I. 
Examiner suggests amending the claims to be directed towards “a portable computing device,” rather than a “downloadable navigator” intended to be “implemented on a portable computing device.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu et al. (US 2015/0310581, of record, hereinafter “Radulescu”) in view of Pagoulatos et al. (US 2017/0262982, of record, hereinafter “Pagoulatos”).
Regarding claim 21, Radulescu discloses a method for a mobile ultrasound unit having an ultrasound probe (probe 130, [0040] and fig. 1), implemented on a portable computing device (portable apparatus 100, [0040] and fig. 1), the method comprising: 
receiving a non-canonical image of a body part from said mobile ultrasound unit and generating a transformation associated with said non-canonical image (“[i]f the entire heart is not within the current field of view (step S246) … a coordinate system transformation is computed (step S247) …,” [0059]), said transformation transforming from a position and rotation associated with a canonical image to a position and rotation associated with said non-canonical image (“it is determined what would be an optimal viewpoint and viewing orientation for a geometrically-fixed field of view of the probe that covers the entire heart or heart section … coordinate system transformation that would bring the current viewpoint and orientation into coincidence with the derived optimal viewpoint and orientation” [0059]); and
converting said transformation into orientation instructions for a user of said probe and providing and displaying said orientation instructions to said user to change the position and rotation of said probe (“presentation to the user of the visual feedback 144 is dynamically arranged selectively based on a comparison between the current field of view of the probe 130 and the derived optimal viewpoint and viewing orientation from step S247,” [0064] and the visual feedback 144 in fig. 1; ‘instruction may be “tilt slowly aiming inward toward the breastbone, stopping frequently” or “tilt slowly aiming downward toward the patient's feet, stopping frequently”,’ [0066]).  
 Radulescu fails to show that the receiving uses a trained orientation neural network. 
Pagoulatos discloses ultrasound image recognition using artificial intelligence training networks. Pagoulatos teaches receiving using a trained orientation neural network (“neural network 300 … trained by providing training images 210 to the input layer 310,” [0041] and fig. 3; “neural network 300 may make determinations about the received ultrasound image information at the output layer 330. For example, the neural network 300 may determine whether the received ultrasound images represent one or more clinically desirable views of an organ,” [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Radulescu to have the receiving use a trained orientation neural network, as taught by Pagoulatos, in order to facilitate determining whether received ultrasound images represent one or more clinically desirable views of an organ, as suggested by Pagoulatos ([0047]).

Regarding claim 26, the combined invention of Radulescu and Pagoulatos discloses the claimed invention substantially as noted above. 
Radulescu fails to show that the canonical image is one of a plurality of canonical images.
Pagoulatos teaches a canonical image that is one of a plurality of canonical images (“clinically standard views of a heart may include, for example, suprasternal, subcostal, short- and long-axis parasternal, 2-chamber apical, 3-chamber apical, 4-chamber apical and 5-chamber apical views,” [0035]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Radulescu to have the canonical image be one of a plurality of canonical images, as taught by Pagoulatos, in order to facilitate diagnosis of the patient by acquiring clinically standard views that are conventionally evaluated to access cardiac health.

Regarding claim 28, the combined invention of Radulescu and Pagoulatos discloses the claimed invention substantially as noted above. Radulescu further shows that the portable computing device is a laptop (“shown here in a form factor easily transportable from room to room in a clinical environment … user console 120,” [0040] and fig. 1 depicting a laptop). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Radulescu and Pagoulatos as applied to claim 21 above, and further in view of Baek (US 2013/0070993).
Regarding claim 27, the combined invention of Radulescu and Pagoulatos discloses the claimed invention substantially as noted above. 
Radulescu does not explicitly discuss making a diagnosis from a final image generated by the probe when viewing the canonical image.
Baek discloses ultrasound diagnosis systems and methods. Baek teaches making a diagnosis from a final image generated by a probe when viewing a canonical image (“standard image generating unit 120 generates an ultrasound standard image, a standardized diagnosis image is used, thereby improving the accuracy of diagnosis of the object,” [0039]; [0099]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Radulescu and Pagoulatos to include making a diagnosis from a final image generated by the probe when viewing the canonical image, as taught by Baek, in order ascertain the patient’s need, as diagnosis is a notoriously well-understood need in the medical arts, while improving the accuracy of diagnosis, as suggested by Baek ([0009]). 

Allowable Subject Matter
Claims 22 - 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or reasonably suggest “training said orientation neural network using … transformations to positions and rotations in space associated with said non-canonical images from said canonical image,” as recited in claim 22. Claims 23 - 25 contain allowable subject matter by virtue of dependency upon claim 22.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMELIE R DAVIS/Primary Examiner, Art Unit 3793